     Case 4:18-cr-01751-RCC-DTF Document 18 Filed 12/07/18 Page 1 of 2



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     REBECCA J. SABLE
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: rebecca.sable@usdoj.gov
 6   Attorneys for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
      United States of America,                         CR 18-01751-TUC-RCC (DTF)
10
                            Plaintiff,               GOVERNMENT’S SENTENCING
11                                                        MEMORANDUM
             vs.
12
13    Alvaro Corona-Acosta,
14                         Defendant.
15
           The United States of America, by and through its undersigned attorneys, hereby
16
     files this sentencing memorandum concurring with Probation’s recommendation of a
17
     sentence of eight months, followed by a one year term of supervised release. Sentencing is
18
     set for December 13, 2018 at 9:50 a.m. before the Honorable Judge Raner C. Collins.
19
     Presentence Report Calculations
20
           The presentence report (PSR) identifies a total offense level of 8 and a criminal
21
     history category III for the defendant. The government agrees with these calculations. The
22
     plea agreement range is 2 to 8 months.
23
     Sentencing Factors
24
           The defendant has three prior misdemeanor convictions for Illegal Entry by Alien.
25
     PSR ¶¶ 18-20. He was sentenced to 180 days imprisonment on his most recent conviction
26
     on November 28, 2017. PSR ¶ 20. He was thereafter deported on May 15, 2018. He was
27
     found in the United States in this case on August 10, 2018. PSR ¶ 3. The defendant has
28
     five prior deportations. PSR ¶ 26. The defendant’s family lives in Mexico. PSR ¶¶ 27-29.
     Case 4:18-cr-01751-RCC-DTF Document 18 Filed 12/07/18 Page 2 of 2




 1   Recommendation
 2         The government requests a sentence of eight months, followed by a one year term
 3   of supervised release. Such a sentence promotes respect for the law, deters the defendant
 4   from committing future crimes and protects the public.
 5         Respectfully submitted this 7th day of December, 2018.
 6
                                              ELIZABETH A. STRANGE
 7                                            First Assistant United States Attorney
                                              District of Arizona
 8
                                              s/Rebecca J. Sable
 9                                            REBECCA J. SABLE
                                              Assistant U.S. Attorney
10
11   Copy of the foregoing served electronically or by
     other means this 7th day of December, 2018, to:
12
     Jose H. Robles
13   Attorney for Defendant
14   Christina D. Larson
     U.S. Probation Officer
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
